TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00108-CV


                                    J. R. and L. R., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




            FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         NO. C2013-1122B, HONORABLE DIB WALDRIP, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellants J.R. and L.R. filed their notices of appeal on February 12, 2015 and

February 26, 2015, respectively. The appellate record was complete February 26, 2015, making

appellants’ briefs due March 18, 2015. To date, appellants’ briefs have not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.         See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines.        Therefore we order Paul A. Finley and Manuel C.

Rodriguez to file appellants’ briefs no later than April 14, 2015. If the briefs are not filed by that

date, counsel may be required to show cause why they should not be held in contempt of court.

               It is ordered on March 25, 2015.



Before Justices Puryear, Pemberton, and Bourland